UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1246


BRIDGET M. LONG,

                       Plaintiff – Appellant,

          v.

LIBERTYWOOD NURSING CENTER; WILLIAM SCHUTZ; DEBBIE DRAUGHN,

                       Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cv-00315-WO-LPA)


Submitted:   May 19, 2015                       Decided: May 21, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bridget M. Long, Appellant Pro Se. James Rupert Nance, Jr.,
LEWIS, DEESE, NANCE & BRIGGS, LLP, Fayetteville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bridget M. Long appeals the district court’s order denying

relief on her complaint under Title VII of the Civil Rights Act

of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2012).                            On appeal, we

confine    our    review     to    the   issues    raised          in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                Because Long’s informal brief

does     not     challenge        the    basis    for        the        district    court’s

disposition, Long has forfeited appellate review of the court’s

order.     Accordingly, we affirm the district court’s judgment.

We   dispense     with   oral      argument      because      the       facts    and   legal

contentions      are   adequately        presented      in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            2